CHECKLIST FOR APPELLANT’S BRIEF

DOCKET NO.:    06-15-00061-CR                                        REVIEW DATE:        12/1/2015              ☐ ANDERS BRIEF
                                                                                                                ☒ PRO SE RESPONSE
STYLE:   Bobby Eugene Clark, Jr. v. The State of Texas
                                                                                                     YES       NO        CL
 Rule 38.1(a) Identity of Parties and Counsel
                  List of all parties                                                                ☐         ☒          ☐
                   Names and address of all TRIAL counsel                                            ☐         ☒          ☐
                   Names and address of all APPELLATE counsel                                        ☐         ☒          ☐
 Rule 38.1(b) Table of Contents            References the page number in the brief                   ☐         ☒          ☐
                                           Indicates the subject matter of each issue/point          ☐         ☒          ☐
 Rule 38.1(c) Index of Authorities             Lists citations alphabetically                        ☐         ☒          ☐
                                               Gives the page numbers where cases are cited          ☐         ☒          ☐
 Rule 38.1(d) Statement of the Case            States concisely the nature of the case               ☒         ☐          ☐
                                               States the course of the proceedings                  ☒         ☐          ☐
                                               Gives the disposition of the case                     ☒         ☐          ☐
 Rule 38.1(f) Issues Presented (States concisely all issues or points)                               ☒         ☐          ☐
 Rule 38.1(g) Statement of Facts
                  States the facts concisely and without argument                                    ☒         ☐          ☐
                   Gives RR references (CL if not here but in Argument; Rebrief if in neither)       ☐         ☒          ☐
 Rule 38.1(h) Summary of the Argument
                 Contains a succinct, clear, and accurate statement of the arguments                 ☒         ☐          ☐
                   Does not merely repeat issues/points                                              ☒         ☐          ☐
 Rule 38.1(i) Argument         Contains a clear, concise argument                                    ☒         ☐          ☐
                               Must contain appropriate citations to authorities and/or the record   ☒         ☐          ☐
 Rule 38.1(j) Prayer/Short Conclusion (States clearly the nature of the relief sought)               ☒         ☐          ☐

 Rule 9.1      Signing                   State Bar of Texas identification number                    ☐         ☐          ☐
                                         Correct signature for e-filed documents - /s/xxnamexx       ☐         ☐          ☐
 Rule 9.5(d)   Certificate of Service                                                                ☐         ☒          ☐
 Rule 9.4      Form          1” margins                                                              ☒         ☐          ☐
                             Double spaced                                                           ☒         ☐          ☐
                             10-point non-proportionally spaced; 13-point proportionally spaced      ☒         ☐          ☐
                             Certificate of Compliance (word-count ≤ 15,000 words)                   ☐         ☒          ☐
 Rule 38.1     Requisites of Brief             Appropriate Headings                                  ☐         ☒          ☐
                                               Sections in Correct Order                             ☐         ☐          ☐
 Rule 38.1(k) Appendix in Civil Cases
                 Trial court's judgment and order                                                    ☐         ☐          ☐
                   Jury charge and verdict OR findings of fact & conclusions of law                  ☐         ☐          ☐
                   Text of any law (excluding caselaw) on which argument in based                    ☐         ☐          ☐

 E-FILED?      ☐ YES ☒ NO                    BOOKMARKED?            ☐ YES ☐ NO                   SEARCHABLE?    ☐ YES ☐ NO
 DISPOSITION:      ☒ FILE ☐ FILE & CORRECTION LETTER                     ☐ RE-BRIEF           O/A:     ☒ REQUESTED ☐ WAIVED

 DATE FILED:    11/30/2015           :   12/31/2015       FILED DATE OF RECEPTION